Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jong Won Kim on August 2, 2022.
The application has been amended as follows: 
Abstract Line 1, “Disclosed is a pressure vessel including a boss tail portion …” has been amended to read, “A pressure vessel includes a boss tail portion ….”  
The title “Pressure Vessel” has been amended to read “Pressure Vessel with Boss Attached Liner.”
Allowable Subject Matter
Claims 1-8 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 1, the prior art discloses most of the claimed invention regarding pressure vessels with liners and boss connections.  However, the prior art does not expressly disclose a liner wherein a bottom is sealed and coupled, through integral insertion-injection molding, along a top surface of the boss flange portion.
Re Claim 8, the prior art discloses most of the claimed invention regarding pressure vessels with liners and boss connections.  However, the prior art does not expressly disclose a liner extension portion having a bottom extending radially inward along a top surface of the boss flange portion and sealed and coupled through insertion-injection molding while a bottom surface is pressed against the top surface of the boss flange portion is primarily formed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736